El Juez Asociado ¡Señor Todd, Jn.,
emitió la opinión del tribunal.
La Corte de Distrito de Mayagüez declaró con lugar la petición de mandamus en esto caso y en su consecuencia or-denó al demandado en su carácter de Secretario Registrador del Colegio de Agricultura y Artes Mecánicas de la Univer-sidad de Puerto Pico que procediera a matricular al peticio-nario como estudiante regular de dicho Colegio. (1) El de-mandado apeló. Los hechos, sucintamente expuestos, son los siguientes:
Namón Luis Carro Umpierre se graduó y obtuvo su diploma de escuela superior con un índice académico inferior al requerido por el reglamento aprobado por la extinta Junta de *466Síndicos de la Universidad de Puerto Rico, pero que aún está en vigor, para admitir estudiantes a dicha Universidad. Fun-dándose en dicho motivo el demandado, en su carácter do Secretario Registrador del Colegio de Agricultura y Artes Mecánicas denegó la admisión del peticionario como estu-diante en dicho Colegio. Presentó entonces el peticionario el presente recurso de mandamus con el resultado antes ex-puesto. La corte inferior sintetizó el problema envuelto diciendo que “Lia, única cuestión a resolver por la corte se reduce a decidir si la Universidad de Puerto Rico tiene au-toridad para exigir un índice académico para ingresar en dicho centro educativo superior al índice académico que el Departamento de Instrucción requiere de los alumnos para expedirles diploma de escuela superior” y, basándose en el artículo 17 de la Carta Orgánica, (2) resolvió que dicho ar-tículo faculta al Comisionado de Instrucción para dirigir la instrucción pública en toda la isla y preparar todos los cur-sos de estudios y que por tanto “. . . cualquier reglamenta-ción contraria a las normas aprobadas por el Comisionado de Instrucción debe entenderse anticonstitucional,” pues “Si se permitiera a la Junta de Síndicos de la Universidad do Puerto Rico exigir mayores requisitos para ingresar en dicho centro que los exigidos indirectamente por el Departamento de Instrucción, sería tanto como reconocer en la Junta de •Síndicos poder bastante para anular las facultadas orgáni-cas del Comisionado de Instrucción de Puerto Rico.” (Bas-tardillas nuestras.)
El nervio de la cuestión en este caso consiste precisamente en el hecho de que; aceptando, sin resolverlo, que la frase *467“Instrucción pública”, usada en el artículo 17 ele nuestra Oarta Orgánica, cuya “dirección” se pone en manos del Co-misionado de Instrucción, incluya, además de la instrucción elemental y de escuela superior, también la instrucción uni-versitaria, nada bay en las alegaciones ni en la prueba que tienda a demostrar o demuestre, que el Comisionado de Ins-trucción baya afirmativamente establecido cuáles son los re-quisitos mínimos para que un estudiante pueda -ingresar en la Universidad de Puerto Rico. Si algo ba becbo el Comi-sionado “indirectamente” (usando la palabra de la corte inferior) es aprobar, como Presidente de la extinta Junta deN Síndicos y de la actual Junta Superior de Enseñanza, los requisitos establecidos por la primera de estas Juntas.
Pero es que no tenemos que entrar a considerar el pro-blema en la forma que lo planteó el peticionario y resolvió la corte inferior, precisamente por el hecbo de que' el Comisio-nado de Instrucción es el que podría, si creyera que la Junta universitaria babía asumido facultades que no le correspon-den, aprobar la reglamentación que a su juicio procediera aplicar a la Universidad y de no ser aceptada por dicha en-tidad, la cuestión podría ser entonces planteada ante los tribunales. En otras palabras, nos limitamos a resolver que el peticionario, como estudiante potencial de la Universidad de Puerto Rico, no es el llamado a poner en tola de juicio la legalidad del reglamento universitario por supuesta violación de la Carta Orgánica en cuanto a la facultad que le concede el artículo 17 al Comisionado de Instrucción para dirigir la instrucción pública en Puerto Rico, en ausencia de alegación en su petición de que dicha reglamentación ha sido repudiada por el Comisionado de Instrucción al establecer otra en con-flicto con la misma. El hecho de "que al peticionario se le otorgara un diploma de escuela superior por el Departamento de Instrucción no equivale a establecer, “indirectamente,” los requisitos para su ingreso en la Universidad como resolvió la corte inferior. La concesión de dicho diploma sólo acre-*468dita que el peticionario aprobó cierto curso de escuela superior pero puede no ser per se suficiente para autorizarlo a seguir estudios universitarios, bien sea por reglamentación de la Universidad o del propio Comisionado de Instrucción. Carece de méritos la afirmación de que graduar a un estu-diante de escuela superior con índice inferior al requerido para ingresar en la Universidad “resulta un acto inútil, una pérdida de tiempo por el estudiante y un gasto de dinero per-dido por El Pueblo,” ya que la sola exposición de esos hechos demuestra su flaqueza. El estudiar en una escuela superior nunca es un acto inútil ni pérdida de tiempo y el Gobierno está obligado a sufragar', dentro de ciertos límites, dichos gastos. Lo que sí se ha resuelto varias veces es que una universidad no forma parte del sistema de escuelas públicas de] estado, (3) empero no estamos adelantando opinión alguna en cuanto a ■si el concepto de' “instrucción pública” usado en el artículo 17, supra, incluye o no la instrucción universitaria.
No apareciendo de las alegaciones contenidas en la peti-ción <|ue el demandado como Secretario Registrador del Co-legio de Agricultura y Artes Mecánicas de la. Universidad de Puerto Rico esté obligado por ley a cumplir el acto de ma-tricular al peticionario y apareciendo por el contrario que se limitó a dar cumplimiento a los reglamentos vigentes dé dicha institución, a nuestro juicio la petición no aduce hechos constitutivos de una causa de acción y en su consecuencia la sentencia será revocada y desestimada la petición.

C)Igual decision rindió en los casos que son objeto de los recursos números 942(3, 9427 y 944ü y los cuales serán resueltos a virtud’ del presente.


(2) Dicho artículo dispone que:
"El Comisionado de Instrucción dirigirá la instrucción pública en toda la Isla; todo desembolso propuesto por cuenta de la misma deberá ser aprobado por él, y preparará todos los cursos de estudio, con sujeción a la desaprobación del Gobernador si ésto deseare intervenir. Preparará reglamentos para la selec-ción de maestros, y los nombramientos de maestros por las juntas escolares es-tarán sujetos a su aprobación, y desempeñará los demás deberes no incompa-sibles con esta Ley, que se le asignaren por ley.”


(3)Regents of University v. Board of Education, 20 Okla. 809, 95 P. 429; In re Opinion of the Justices, 102 N.E. 464; Pollitt v. Lewis, 269 Ky. 680, 108 S.W. 2d 671.